Title: James Madison to Thomas Jefferson, 7 July 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington July 7. 1809
           The inclosed letter from Mr S. came under cover to me. It was brought by the vessel lately arrived at Phila from Dunkirk. It appears that he had not left Paris, for Petersbg: nor meant to do so, untill he shd hear further from the U.S; as he has probably explained to you.  Mr Coles had reached Paris; but in the absence of the French Court, nothing could be said very interesting on the subject of his errand.  From a Paragraph in a letter from Genl Armstrong to Mr Gallatin, it would seem that the French Ministers were disposed to patronize a relaxation of the commercial policy of the Emperor, and that he was disposed to listen to any expedient that would save him from the appearance of inconsistency and retreat from his stand agst G. B. There is some ground therefore to hope that the previous retreat of the latter may have a good effect; unless his new successes should inspire a pertinacity in his old projects. It is certain that great inconveniencies are felt in France, from the want of external commerce; and that the opening presented by the repeal of the B. orders, not only for a reasonable trade with the U.S. but thro’ that between the different parts of the Continent itself, must render a continuance of the blockading system, peculiarly grating every where. The arrival of Dashkoff, makes it proper that I should not leave Washington before he reaches it; which I fear will not be for some days. My purpose was to have set out tomorrow, or on Monday at farthest.
          Yrs Affectly James Madison
        